UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR A. ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cr-00077-BR-1)


Submitted:   December 19, 2014            Decided:   January 8, 2015


Before NIEMEYER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Halerie F. Mahan,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Erin C. Blondel, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trevor         A.     Robinson       appeals          the     forty-six        month,

within-Guidelines sentence imposed following his guilty plea to

illegally       reentering           the        United        States        subsequent       to    a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(b)(2) (2012).                He argues that the district court failed

to    explain      its       chosen       sentence         and      that    the     sentence      is

substantively unreasonable.                 We affirm.

              We    review          sentences         for      reasonableness          “under      a

deferential        abuse-of-discretion                standard.”             Gall     v.     United

States,    552     U.S.      38,     41    (2007).            We    first    ensure    that       the

district    court        committed        no    “‘significant            procedural        error,’”

including       improper           calculation           of        the     Guidelines       range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,    and     inadequate            explanation         of     the    sentence       imposed.

United    States        v.    Lynn,       592    F.3d       572,     575     (4th    Cir.     2010)

(quoting Gall, 552 U.S. at 51).

              Robinson            first     challenges             the      district        court’s

explanation        of    the       sentence.          In      evaluating       the    sentencing

court’s explanation of a selected sentence, we have consistently

held that, while the district court must consider the statutory

factors and explain the sentence, it need not “robotically tick

through” every § 3353(a) factor on the record, particularly when

the   court     imposes        a    sentence       within          the   properly     calculated

                                                  2
Guidelines range.          United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).           At the same time, the district court “must

make an individualized assessment based on the facts presented.”

Gall, 552 U.S. at 50.          While the “individualized assessment need

not be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case at hand and adequate to permit

meaningful appellate review.”              United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

             We    conclude     that       the     district     court       adequately

explained its decision to impose a within-Guidelines sentence

when it rejected Robinson’s request for a downward departure.

The court considered several of the § 3553(a) factors within

this discussion, including the nature and circumstances of the

current offense; Robinson’s history and characteristics; and the

need for the sentence to reflect the seriousness of the offense,

to   provide      deterrence    and    just       punishment,       and    to    promote

respect for the law.           The district court noted that Robinson’s

prior   federal      convictions       were       serious     and     that       he    had

demonstrated disrespect for the law when he continued to use

marijuana    upon    his    return    to    the    United    States.         The      court

rejected Robinson’s argument that his anticipated removal from

the United States following service of the sentence weighed in

favor   of   a    lower    sentence,       pointing    out    that        this   concern

applied to all immigration cases and that there needed to be

                                           3
some   punishment        for       returning         to    the        United     States     after

deportation.

            Next,        Robinson          argues          that        his       sentence      is

substantively        unreasonable.                  Substantive         reasonableness         is

determined    by     considering          the   totality          of    the    circumstances.

“Any   sentence      that     is    within      or    below       a    properly      calculated

Guidelines      range    is    presumptively              [substantively]           reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”            United States v. Louthian, 756 F.3d 295,

306 (4th Cir.) (citations omitted), cert. denied, 135 S. Ct. 421

(2014).

            We     conclude        that    Robinson        has        failed   to    rebut    the

presumed reasonableness of his within-Guidelines sentence.                                   The

district     court      assessed      the       totality         of     the    circumstances,

including    the     applicable       §     3553(a)        factors,       in     concluding     a

Guidelines       sentence      was     necessary.                The     court      noted    that

Robinson had quickly returned to the United States after his

prior deportation and had demonstrated a disregard for the laws

of this country through his criminal record and admissions at

sentencing.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with      oral    argument         because       the    facts      and    legal



                                                4
contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                          AFFIRMED




                                5